Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 8,
2011.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00487-CV
                                   ____________

 DAWN JOHNSON WHATLEY, Individually and as the Executrix of the Estate of
         Perry Lee Whatley, and MICHAEL EASTON, Appellants

                                           V.

                       MYLUS JAMES WALKER, JR., Appellee


                      On Appeal from the Probate Court No. 2
                              Harris County, Texas
                          Trial Court Cause No. 355,095



                      MEMORANDUM OPINION

      This is an appeal from an order signed May 11, 2011, sustaining the contests to
appellant Dawn Johnson Whatley’s affidavit of indigency. See Tex. R. App. P. 20.1. On
October 27, 2011, appellants filed an unopposed motion to dismiss the appeal because the
case has been settled. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and McCally.




                                           2